Per Curiam.

The warrant submitted to respondent for his signature having been specifically authorized by an ordinance of city council and being regular and valid on its face, respondent was required by law to sign it. R. C. 733.43 and 733.44. Payment is, therefore, a ministerial duty of respondent.
Relator having shown a clear legal duty on the part of respondent to sign the warrant submitted to him pursuant to the ordinance of February 12, 1973, mandamus will lie to compel respondent to sign such warrant.
As to respondent’s counterclaim, there is no showing by respondent of any clear legal duty on the part of the city of Reynoldsburg to pay his counsel fees and costs of this action.
Accordingly, the writ of mandamus is allowed directing respondent to sign the warrant authorized by the ordinance of February 12, 1973, and respondent’s counterclaim for attorney fees and costs is dismissed.

Writ allowed.

0 ’Neill, C. J., Herbert, Corrigan, Stern, Celebrezze, YY Brown and P. Brown, JJ.? concur,